Citation Nr: 1001203	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-28 429	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, 
claimed as atrial fibrillation and coronary artery disease.

2.  Entitlement to service connection for the residuals of a 
myocardial infarction.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as bleeding ulcers.

4.  Entitlement to service connection for a psychiatric 
disorder, claimed as major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) that denied the Veteran's claims of entitlement to 
service connection for heart problems (atrial fibrillation 
and a myocardial infarction), bleeding ulcers, and major 
depression.


FINDINGS OF FACT

1.  The Veteran served on active duty from June 1964 to June 
1967; he subsequently was a member of the Texas National 
Guard from December 1981 to February 1992.

2.  On December 30, 2009, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, that the Veteran had died in July 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of any one of these 
claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant Veteran and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Public Law No. 
110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C.A. § 5121A, providing for substitution in case of 
death of a claimant who dies on or after October 10, 2008).  
As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title . . . ."  The Secretary 
will be issuing regulations governing the rules and 
procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the VA regional office (RO) from which 
the claim originated (listed on the first page of this 
decision).


ORDER

The appeal is dismissed.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


